        2:20-cv-03878-DCN         Date Filed 02/03/21       Entry Number 17    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION
                                   IN ADMIRALTY

 Link Investment Co.,                               )
                                                    )
      Plaintiff,                                    )     Case No.: 2:20-cv-03878-DCN
                                                    )
 v.                                                 )     IN ADMIRALTY
                                                    )
 Jiangsu Steamship Pte. Ltd., et al.                )     (Non-Jury)
                                                    )
      Defendants and Garnishee.                     )

                           PLAINTIFF’S L.R. 4.01 STATUS REPORT

         Plaintiff Link Investment Co. (“Link”) brought this case for the purpose of attaching the

M/V SUNSHINE SKY (“Vessel”), a vessel owned and/or operated by defendants, this Court’s

quasi in rem jurisdiction based on that attachment pursuant to Supplemental Admiralty Rule B.

         Immediately prior to the time that the Vessel arrived at Charleston, November 9, 2020,

defendants and Link agreed to suspend attachment of the Vessel, pending settlement discussions.

         Settlement discussions proceeded into the end of January, 2021, but have been

unsuccessful. Link therefore intends to attach the Vessel upon its return to Charleston. The Vessel

presently is expected to arrive in Tampa as early as February 7, 2021.

         Link does not have information that any of the defendants regularly do business in this

District and therefore, without attachment of the Vessel, there would be no basis for personal

jurisdiction over defendants in this District. Consequently, this Court’s jurisdiction depends on

Link attaching the Vessel, pursuant to Supplemental Rule B, through the writ issued by the Clerk,

on the Vessel’s further arrival in this District.



                                              RESPECTFULLY SUBMITTED,

                                                    -1-
     2:20-cv-03878-DCN       Date Filed 02/03/21   Entry Number 17        Page 2 of 2




Cooper & Bilbrey, P.C.

COOPER & BILBREY, P.C.                          /s/ J. Stephen Simms
By: s/ Albert G. Bilbrey, Jr.                   J. Stephen Simms (pro hac vice)
ALBERT GLEN BILBREY, JR., ESQUIRE               Simms Showers LLP
Federal Court ID 12938                          201 International Circle, Suite 230
South Carolina Bar 103799                       Baltimore, Maryland 21030
agbilbrey@jhcooper.com                          443-290-8704; fax 410-510-1789
                                                jssimms@simmsshowers.com
JOHN TOWNSEND COOPER, ESQUIRE
 Federal Court ID 10172
 South Carolina Bar 76087
 jtc@jhcooper.com

JOHN HUGHES COOPER, ESQUIRE
 Federal Court ID 298
 South Carolina Bar 1387
 State Bar of Georgia 185986
 shiplaw@jhcooper.com

1476 Ben Sawyer Blvd., Suite 11
Mt. Pleasant, SC 29464
843-883-9099; fax 843-883-9335

                                        ATTORNEYS FOR PLAINTIFF,
                                        Link Investment Co.

Mount Pleasant, SC 29464
February 3, 2021




                                          -2-
